DETAILED ACTION
Applicant’s amendment of March 22, 2022 overcomes the following:
Claim objections
Rejection of claims 1-5 and 7 under U.S.C. 112(b), pre-AIA  35 U.S.C. 112, second paragraph
Applicant has amended claims 1-15. Claims 1-15 are pending.

Response to Arguments
Applicant’s arguments with respect to claims 1-15 have been considered but are moot in view of the new ground(s) of rejection. The amended claims resulted in changes to the scope and contents; therefore, the grounds of rejection are modified accordingly. 
Regarding rejection of claims 14-15 under U.S.C. 101, Applicant asserts that “… A memory device cannot be reasonably interpreted as a propagating signal… An example definition of “device” is “an object, machine, or piece of equipment that has been made for some special purpose.”… Thus, the memory device of claim 14 cannot be reasonably interpreted as a signal…” (Remarks, Pg. 7-8).
Applicant’s arguments above been fully considered but are respectfully found unconvincing for the following reasons.
Amended claim 14 now recites “… tangible machine readable memory device storing instructions which, when executed by a processor, cause the processor to…” perform the steps further recited in claim 14. Based on the broadest reasonable interpretation of the claim, the claimed “memory device” covers forms of non-transitory tangible computer-readable media, such as non-volatile memory, including hard drives, CDs, DVDs, for example, and also covers forms of transitory computer-readable media, such as volatile memory that only stores data for period of time, including volatile memory that stores data only when the power is on, for example.
Therefore, based upon consideration of all of the relevant factors with respect to the claim as a whole, claims 14-15 are held to claim a signal per se, and are therefore rejected as ineligible subject matter under 35 U.S.C. § 101, as indicated below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 14-15 are rejected under 35 USC 101 because the claimed invention is directed to non-statutory subject matter.
Based upon consideration of all of the relevant factors with respect to the claim as a whole, claims 14-15 are held to claim a signal per se, and are therefore rejected as ineligible subject matter under 35 U.S.C. § 101. The rationale for this finding is explained below: 
The broadest reasonable interpretation of the claims covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media (CRM). The specification is either silent or open-ended thus not limiting CRM to just non-transitory media. A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claims to cover only statutory embodiments to avoid a rejection under 35 U.S.C. 101 by adding the limitation “non-transitory” to the claim. See guidelines for Subject Matter Eligibility of Computer readable Media, 1351 OG 212, Feb. 23, 2010. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Bigos et al. (U.S. PG Publication No. 2020/0122406 A1), hereafter referred to as Bigos, in view of Iverson et al. (U.S. PG Publication No. 2016/0110917 A1), hereafter referred to as Iverson.

Regarding claim 1, Bigos discloses a method (Par. [0001]: a system and method of 3D print modelling) comprising: 
generating, by at least one processor, an image representing a slice of an object based on data comprising including a two-dimensional set of pixels at a given resolution and pixel information, the pixel information specifying pixels representing a surface of the object and colour of the pixels representing the surface, the slice corresponding to a layer of the object to be generated via additive manufacturing;
scaling, by the at least one processor, the image representing the slice of the object to generate a scaled image, the scaled image including pixels representing the surface of the object and colour values of the pixels representing the surface of the object; and
propagating, by the at least one processor, the colour values of the pixels representing the surface of the object in the scaled image to pixels representing an interior of the object in the scaled image to obtain a processed image (Par. [0002]: 3D printing is a means of volumetric printing, where instead of depositing two-dimensional pixels on a flat surface, the printer deposits three-dimensional voxels within a volume; Par. [0038-44]: system unit 10 comprises an accelerated processing unit (APU) 20 being a single chip that in turn comprises a central processing unit (CPU) 20A and a graphics processing unit (GPU) 20B. The APU 20 has access to a random access memory (RAM) unit 22… system unit 10 communicates with peripheral devices… The GPU 20B, optionally in conjunction with the CPU 20A, generates video images; Par. [0056-77]: printer driver itself is a software module in a computer-aided design system that receives model geometry describing the 3D model. The printer driver then generates thin slices of the 3D model one voxel thick for each layer in the y direction, and determines the x, z coordinates for each voxel in that layer. The printer driver then outputs a sequence of instructions to the printer 100 to move the printer head 142 to the respective x, z coordinate for each voxel in layer y, where the printer mechanism is instructed to heat and/or release a droplet of plastic to form a voxel at that position. In this way the digital 3D model is rebuilt as a physical model by the 3D printer… The final rendered image is then presented to the user, typically via a 2D or 3D television or via a head mounted display… the image presented to the user, which can then be uploaded to a sharing site such as a social media site. Printing a 3D model of the environment from a collection of images… a 3D model is constructed for 3D printing using these rendered images… the 3D model will encompass a limited area determined by the size of models that can be generated by a particular 3D printer and the scale at which the environment is printed. Preferably the properties of the particular 3D printer are known if it is in communication with the entertainment device (otherwise, a default model size may be assumed or the user may stipulate a size); similarly the scale at which the environment is printed may be selected by the user or may be automatically determined; Par. [090-111]: identifying the surface position of a rendered pixel within each captured image can be made with respect to a 3D origin… origin for the render of the target object in isolation), thereby generating a consistent representation of the pixel over potentially multiple renders… pixels from each image will be positioned within the shared virtual modelling space at their correct position in 3D on the surface of a virtual object… pixels are two dimensional objects. Consequently in an embodiment of the present invention, when a pixel from an image is projected to a position xi, yj, zk in the shared virtual modelling space, in fact a voxel (a typically cubic 3-dimensional pixel) is created at that position, and the colour information associated with the projected pixel is used as the colour information for the voxel… The effect is that a shell of voxels representing the visible surface of the virtual environment is built up by projecting the colour data of the image pixels in each image to x,y,z positions in the shared virtual modelling space… representation is a voxel model of the surface of the target object(s) to be printed. As can be seen from a comparison of FIGS. 8A and 8B, typically the voxel resolution is lower than the render resolution, so that plural pixels in a rendered surface will map to a corresponding voxel in the voxel model… The voxel resolution may optionally be selected to correspond to the voxel resolution of the 3D printer that is to be used… As was noted previously, typically the voxel resolution is lower than the rendered pixel resolution, meaning that potentially multiple (and variable) numbers of pixels may map to a corresponding voxel in any given render… based upon the model size and an assumed or user-set scale, the centre point of the model can be calculated and the viewpoints can be distributed around it; Par. [0138-141]: treating the 3D surface geometry now as a shell of voxels to be printed, the shell can be extruded to a predetermined thickness. The extrusion may be performed by adding adjacent voxels to each surface voxel on the side opposite to the side(s) from which they were projected into the shared virtual modelling space (i.e. on the inside or underside of the shell). The number of voxels added may be the lesser of Y voxels or the number needed to reach an opposite existing surface of an object. Y may be chosen to result in a thickness responsive to the weight and strength of the material being used to print the model… model is then sent to a 3D printer driver, which slices the model into layers from the bottom up. These layers are then successively printed by the 3D printer; Par. [0165-182]: value within one or more colour channels, enabling points of connection to be identified by use of a specifically coloured identifying pixel within an image… For example, matching values in the other two colour channels of the identifying pixel can be used to indicate paired connecting points… textures (colours) may be extrapolated from the existing voxel shell… reserved colour channel values are to be used by procedural rules, these are preserved or reinserted into the lower resolution image after filtration… using the above-described photogrammetry techniques, and/or using point cloud capture, this results in capturing different colour values for coincident points depending on the camera viewpoint… voxels have a resolution corresponding to the 3D pixel (i.e. voxel) resolution of the target printer, or a higher resolution that lends itself to clean interpolation by a printer driver, such as two or four times higher--although this is not essential. The resolution of the voxels may be the same as or lower than the resolution of the point cloud. The voxel space can be thought of as similar to the point cloud space in that it has a set of coordinates, optionally sharing an origin, and as noted above optionally sharing a resolution, or more typically having a lower resolution… Given such a voxel representation of the point cloud, it is possible to store (if/as needed) colours for different faces of the voxel, or generally to store colours for points that are coincident in the point cloud but have different colours at different normal… Using this voxel representation, it will be appreciated that the majority of voxels will only need to store a single texture/colour value because the corresponding points are part of an external surface of a solid virtual object; Par. [0167]: that the pixel resolution of the rendered images may be higher than the voxel resolution of the 3D printer at the scale chosen for printing. Consequently features of the rendered environment may sometimes have a high spatial frequency relative to the voxel resolution of the 3D printer. Accordingly the images may be filtered to a compatible resolution before projection into the shared virtual model space, to remove such high-frequency detail and thereby avoid aliasing effects in the resulting model. In this case, where reserved colour channel values are to be used by procedural rules, these are preserved or reinserted into the lower resolution image after filtration; Par. [0190-206]: 3D printing services which rely on the printer material for colour (rather than using a subsequent painting step) it will be necessary to thicken the model in order to physically render the object, since a single 3D pixel of such a 3D printer cannot have two different colours as it is made from a single deposition of material… Hence for such printers, it is preferable to increase the thickness of the shape at least so that individual voxels of the object represent a surface of a single colour… most voxels will only have a single colour and so can be processed very efficiently, and the shape may only need to be adjusted for reasons of physical strength/stability… However, where a single voxel comprises two or more colours due to capturing coincident points of a zero thickness object, the following propagation algorithm may be employed to thicken the structure so that each voxel only uses one colour, whilst retaining the pattern of colours captured by the faces of the original voxel… more general process for thickening the voxel in one or more dimensions may proceed as illustrated in FIGS. 17A-D. The illustration is in plan view (x-y plane), but the principle is identical for propagation in the z-direction… It will be appreciated that by changing the notional x, y and z axes of FIGS. 16 and 17, the same principle may apply for propagation in any one, two or three of these axes, and in any order of axes; Par. [0240]: model can optionally be printed at a smaller scale if there is no longer a limit on feature size due to a need for structural strength; this makes different product types possible; generating, by at least one processor, an image representing a slice of an object (e.g. 3D print modeling system, which includes a central processing unit (CPU) 20A and a graphics processing unit (GPU) 20B (i.e. at least one processor), receives model geometry describing a visual 3D model representing an object and generates slice(s) of the 3D model (i.e. generating an image representing a slice of an object) which are one voxel thick for each layer in the y direction, and determines the x, z coordinates for each image voxel in that layer, as indicated above, for example) based on data including a two-dimensional set of pixels (e.g. two-dimensional pixels on a flat surface, in which pixels are two dimensional objects, for example) at a given resolution (e.g. the rendered pixel resolution) and pixel information, the pixel information specifying pixels representing a surface of the object and colour of the pixels representing the surface (e.g. identifying the surface position of a rendered pixel (i.e. pixel information) within each captured image can be made with respect to a 3D origin, including pixels from each image positioned within the shared virtual modelling space at their correct position in 3D on the surface of a virtual object (i.e. pixel information specifying pixels representing a surface of the object) including a shell of voxels representing the visible surface of the virtual environment, which is built up by projecting colour data of the image pixels in each image to x,y,z positions in the shared virtual modelling space, and the representation is a voxel model of the surface of the target object(s) to be printed (i.e. and colour of the pixels representing the surface), as indicated above), for example), the slice corresponding to a layer of the object to be generated via additive manufacturing (e.g. generates slice(s) of the 3D model, which are one voxel thick for each layer in the y direction, and determines the x, z coordinates for each image voxel in that layer, as indicated above, by using a printer head 142 which moves to the respective x, z coordinate for each voxel in layer y, where the printer mechanism is instructed, to heat and/or release a droplet of plastic to form a voxel at that position, and in this way, the digital 3D model is rebuilt as a physical model by the 3D printer (i.e. the slice corresponding to a layer of the object to be generated in additive manufacturing), as indicated above, for example);
scaling, by the at least one processor, the image representing the slice of the object to generate a scaled image (e.g. 3D print modeling system includes a computer-aided design system which receives model geometry describing the 3D model of target object and generates slices of the 3D model one voxel thick for each layer in the y direction, and determines the x, z coordinates for each voxel in that layer (i.e. slice of the object from the data), including data of the image pixels in each image to x,y,z positions in the shared virtual modelling space, and the representation is a voxel model of the surface of the target object(s), including an area determined by the size of models that can be generated by a particular 3D printer and the scale at which the environment is printed, so that plural pixels in a rendered surface will map to a corresponding voxel in the voxel model (i.e. scaling the image representing the slice of the object to generate a scaled image), for example), the scaled image including pixels representing the surface of the object and colour values of the pixels representing the surface of the object (e.g. identified surface position of a rendered pixel (i.e. pixels representing the surface of the object) within each captured image with respect to a 3D origin, including a shell of voxels representing the visible surface of the virtual environment, which is built up by projecting colour data of the image pixels in each image to x,y,z positions in the shared virtual modelling space, and the representation is a voxel model of the surface of the target object(s) to be printed and the scale at which the environment is printed, as indicated above); and
propagating, by the at least one processor, the colour values of the pixels representing the surface of the object in the scaled image to pixels representing an interior of the object in the scaled image to obtain a processed image (e.g. identified surface position of a rendered pixel (i.e. pixels representing the surface of the object), including shell of voxels representing the visible surface of the virtual environment of an object, which is built up by projecting (i.e. propagating) colour data of the image pixels in each image to x,y,z positions in the shared virtual modelling space of the object (i.e. the colour values of the pixels representing the surface of the object), in which the representation is a voxel model of the surface of the target object(s) to be printed, as indicated above, by treating the 3D surface geometry as a shell of voxels to be printed, in which the shell can be extruded to a predetermined thickness, and the extrusion may be performed by adding adjacent voxels to each surface voxel on the side opposite to the side(s) from which they were projected into the shared virtual modelling space, such as on the inside or underside of the shell (i.e. propagating, by the at least one processor, the colour values of the pixels representing the surface of the object in the scaled image to pixels representing an interior of the object in the scaled image to obtain a processed image), as indicated above), for example), but fails to teach the following as further recited in claim 1.
However, Iverson teaches downscaling the image representing the slice of the object to generate a downscaled image; and
obtain a processed downscaled image (Par. [0002]: 3D scans are then typically processed into a 3D mesh before being manipulated by traditional 3D modeling (CAD) tools. A 3D printer can then print various 3D objects based on the digital representation of the object, referred to herein as a 3D model or a 3D mesh; Par. [0020]: reduce the size of the 3D models; Par. [0055-67]: a verified manifold object, represented in a 3D mesh model, may be partitioned into layers by processing each polygon representing the object, and projecting each polygon through a slicing plane. A manifold object can include any object with an enclosed, orientable surface area. This projection generates a point and connections to other points in a manner that eventually creates a path. From this point, the path is reduced to units, e.g., volumetric measures of geometric elements, representing addressable units for a specific hardware characteristic of a corresponding fabricator. The units may not be the same size, consistent within each axis, or the same scale in each axis or dimension. For example, a dimension can be an x, y, or z dimension. One example implementation may utilize non-cubic units of different sizes along an x, y, or z axis, which enables different effective resolutions per dimension. According to an example implementation, the partition information 216 may include voxelized data such that each addressable (voxel) unit includes a variety of information, such as color, texture, and lighting values, for a geometry within that addressable voxel unit… When fabricating the 3D object, the fabrication manager 214 determines an approximate amount of extrudable material capable of being deposited at a given (x, y, z) location. The fabrication manager 214 uses the determined amount to define addressable units on the object's shell. Each unit represents a specific geometric element or a portion of the 3D object. The addressable units may be represented herein as voxelized data, e.g., voxelized data structure. In an example implementation, the fabrication manager 214 determines volume in voxel units, e.g., volumetric pixels. The fabricator's 3D space is factored by a minimum volume of extrudable material… the resolution and the capture volume size can be independently adjusted. For example, a small volume can be captured at a low resolution to decrease the size of the resulting 3D mesh; Par. [0073]: the generator module 142 can generate vertex colors and transform the vertex colors into graphical texture files. For example, the generator module 142 can increase compatibility with some file formats, renderers, and services by transforming vertex color information into separate texture files representing the color information of an object. As used herein, a texture refers to a color look-up table with the UV coordinates of vertices as indices and the vertex colors as values. The letters “U” and “V” denote the axes of the 2D texture being mapped onto the 3D surface. In some examples, a color lookup table can be generated using the vertex colors and written out as a texture image into a graphical texture file. In some examples, the generator module 142 can allocate a texture with a predetermined amount of space based on the number of vertices of an object; downscaling the image representing the slice of the object to generate a downscaled image; and
obtain a processed downscaled image (e.g. 3D printer is used for printing various 3D objects based on the digital representation (i.e. image, rendering, etc.) of the object, referred to herein as a 3D model or a 3D mesh, in which fabricator's 3D space is factored by a minimum volume of extrudable material and the resolution and the capture volume size can be independently adjusted, including a small volume that is captured at a low resolution to decrease the size (i.e. downscale) of the resulting 3D mesh (i.e. downscaling the image representing the slice of the object to generate a downscaled image), including a verified manifold object represented by a mall volume captured at a low resolution to decrease the size of the resulting 3D mesh, which represented in a 3D mesh model, as indicated above, that is partitioned into layers by processing each polygon representing the object, and projecting each polygon through a slicing plane (i.e. obtain a processed downscaled image), as indicated above), for example).
Bigos and Iverson are considered to be analogous art because they pertain to 3D printing application that incorporate image processing techniques, including visual representations of 3D object models to be printed. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of 3D print modelling (as disclosed by Bigos) with downscaling the image representing the slice of the object to generate a downscaled image and obtain a processed downscaled image (as taught by Iverson, Abstract, Par. [0002, 56-67, and 73]) to improve the efficiency of scanning and processing 3D objects (Iverson, Abstract, Par. [0020, 45]).

Regarding claim 2, claim 1 is incorporated and Bigos discloses the method, wherein the propagating of the colour values includes one or more of: 
applying a colour value of a pixel representing the surface of the object to a neighbouring pixel representing the interior of the object, or applying an average colour value of two or more pixels representing the surface of the object to a common neighbouring pixel representing the interior of the object (Par. [0092]: result is that pixels from each image will be positioned within the shared virtual modelling space at their correct position in 3D on the surface of a virtual object in the scene… As each image is projected into the shared virtual modelling space, more of the surface of each object in the scene will be `painted-in` in this manner. Where two images project the same pixel onto the same point in 3D space, the second projected pixel may be discarded or may replace the first pixel, or an average value may be generated; Par. [090-111]: identifying the surface position of a rendered pixel within each captured image can be made with respect to a 3D origin… origin for the render of the target object in isolation), thereby generating a consistent representation of the pixel over potentially multiple renders… pixels from each image will be positioned within the shared virtual modelling space at their correct position in 3D on the surface of a virtual object… pixels are two dimensional objects. Consequently in an embodiment of the present invention, when a pixel from an image is projected to a position xi, yj, zk in the shared virtual modelling space, in fact a voxel (a typically cubic 3-dimensional pixel) is created at that position, and the colour information associated with the projected pixel is used as the colour information for the voxel… The effect is that a shell of voxels representing the visible surface of the virtual environment is built up by projecting the colour data of the image pixels in each image to x,y,z positions in the shared virtual modelling space… representation is a voxel model of the surface of the target object(s) to be printed. As can be seen from a comparison of FIGS. 8A and 8B, typically the voxel resolution is lower than the render resolution, so that plural pixels in a rendered surface will map to a corresponding voxel in the voxel model… The voxel resolution may optionally be selected to correspond to the voxel resolution of the 3D printer that is to be used… As was noted previously, typically the voxel resolution is lower than the rendered pixel resolution, meaning that potentially multiple (and variable) numbers of pixels may map to a corresponding voxel in any given render… based upon the model size and an assumed or user-set scale, the centre point of the model can be calculated and the viewpoints can be distributed around it; Par. [0138-141]: treating the 3D surface geometry now as a shell of voxels to be printed, the shell can be extruded to a predetermined thickness. The extrusion may be performed by adding adjacent voxels to each surface voxel on the side opposite to the side(s) from which they were projected into the shared virtual modelling space (i.e. on the inside or underside of the shell). The number of voxels added may be the lesser of Y voxels or the number needed to reach an opposite existing surface of an object. Y may be chosen to result in a thickness responsive to the weight and strength of the material being used to print the model… model is then sent to a 3D printer driver, which slices the model into layers from the bottom up. These layers are then successively printed by the 3D printer; Par. [0184-188]: a point on the flag a voxel needs to represent different colours on different sides based on the direction of the surface normal of the point being added from the flag. Hence the example voxel in FIG. 14A illustrates two points whose positions are identical but which have different normals and colours (i.e. red facing in one direction and blue facing in the opposite direction). It will be appreciated that the normal on the flag itself may be at an arbitrary vector, but this can be mapped to one of the six faces of the voxel cube for example by transposing the vector to an origin at the centre of the cube and determining from which face the vector exits the cube… when a first point is added to a voxel, all the faces of the voxel take that colour. This simply ensures a texture/colour exists for all sides of the voxel, given that in may not yet be known which sides of the voxel will be exposed to the surface of the 3D printed model… If the voxel representation is of a lower resolution than the point cloud representation, it is possible to have two points within the volume of the voxel whose normals both indicate the same face of the voxel; in this case, an average of the colours for a given face may be calculated, or one of the colour values may be discarded… Given the above voxel representation of coincident points in the point cloud, it is then possible to thicken the object represented by the voxels to a desired extent whilst preserving the colours of the source object; Par. [0138-141]: treating the 3D surface geometry now as a shell of voxels to be printed, the shell can be extruded to a predetermined thickness. The extrusion may be performed by adding adjacent voxels to each surface voxel on the side opposite to the side(s) from which they were projected into the shared virtual modelling space (i.e. on the inside or underside of the shell). The number of voxels added may be the lesser of Y voxels or the number needed to reach an opposite existing surface of an object. Y may be chosen to result in a thickness responsive to the weight and strength of the material being used to print the model… model is then sent to a 3D printer driver, which slices the model into layers from the bottom up. These layers are then successively printed by the 3D printer; applying a colour value of a pixel representing the surface of the object to a neighbouring pixel representing the interior of the object (e.g. a shell of voxels representing the visible surface of the virtual environment is built up by projecting the colour data of the image pixels in each image to x,y,z positions in the shared virtual modelling space by adding adjacent (neighboring) voxels to each surface voxel on the side opposite to the side(s) from which they were projected into the shared virtual modelling space (i.e. on the inside or underside of the shell), for example), or applying an average colour value of two or more pixels representing the surface of the object to a common neighbouring pixel representing the interior of the object (e.g. if the voxel representation is of a lower resolution than the point cloud representation, it is possible to have two points within the volume of the voxel whose normals both indicate the same face of the voxel and in this case, an average of the colours for a given face is calculated, by adding adjacent (neighboring) voxels to each surface voxel on the side opposite to the side(s) from which they were projected into the shared virtual modelling space (i.e. on the inside or underside of the shell), as indicated above), for example).

Regarding claim 3, claim 1 is incorporated and Bigos discloses the method, wherein the propagating of the colour values includes specifying a kernel of pixels centered on a pixel representing the surface of the object, and applying the colour value of the pixel representing the surface of the object to pixels inside the kernel (Par. [090-111]: identifying the surface position of a rendered pixel within each captured image can be made with respect to a 3D origin… origin for the render of the target object in isolation), thereby generating a consistent representation of the pixel over potentially multiple renders… pixels from each image will be positioned within the shared virtual modelling space at their correct position in 3D on the surface of a virtual object… pixels are two dimensional objects. Consequently in an embodiment of the present invention, when a pixel from an image is projected to a position xi, yj, zk in the shared virtual modelling space, in fact a voxel (a typically cubic 3-dimensional pixel) is created at that position, and the colour information associated with the projected pixel is used as the colour information for the voxel… The effect is that a shell of voxels representing the visible surface of the virtual environment is built up by projecting the colour data of the image pixels in each image to x,y,z positions in the shared virtual modelling space… representation is a voxel model of the surface of the target object(s) to be printed. As can be seen from a comparison of FIGS. 8A and 8B, typically the voxel resolution is lower than the render resolution, so that plural pixels in a rendered surface will map to a corresponding voxel in the voxel model… The voxel resolution may optionally be selected to correspond to the voxel resolution of the 3D printer that is to be used… As was noted previously, typically the voxel resolution is lower than the rendered pixel resolution, meaning that potentially multiple (and variable) numbers of pixels may map to a corresponding voxel in any given render… based upon the model size and an assumed or user-set scale, the centre point of the model can be calculated and the viewpoints can be distributed around it; Par. [0138-141]: treating the 3D surface geometry now as a shell of voxels to be printed, the shell can be extruded to a predetermined thickness. The extrusion may be performed by adding adjacent voxels to each surface voxel on the side opposite to the side(s) from which they were projected into the shared virtual modelling space (i.e. on the inside or underside of the shell). The number of voxels added may be the lesser of Y voxels or the number needed to reach an opposite existing surface of an object. Y may be chosen to result in a thickness responsive to the weight and strength of the material being used to print the model… model is then sent to a 3D printer driver, which slices the model into layers from the bottom up. These layers are then successively printed by the 3D printer; Par. [0184-188]: a point on the flag a voxel needs to represent different colours on different sides based on the direction of the surface normal of the point being added from the flag. Hence the example voxel in FIG. 14A illustrates two points whose positions are identical but which have different normals and colours (i.e. red facing in one direction and blue facing in the opposite direction). It will be appreciated that the normal on the flag itself may be at an arbitrary vector, but this can be mapped to one of the six faces of the voxel cube for example by transposing the vector to an origin at the centre of the cube and determining from which face the vector exits the cube… when a first point is added to a voxel, all the faces of the voxel take that colour. This simply ensures a texture/colour exists for all sides of the voxel, given that in may not yet be known which sides of the voxel will be exposed to the surface of the 3D printed model… If the voxel representation is of a lower resolution than the point cloud representation, it is possible to have two points within the volume of the voxel whose normals both indicate the same face of the voxel; in this case, an average of the colours for a given face may be calculated, or one of the colour values may be discarded… Given the above voxel representation of coincident points in the point cloud, it is then possible to thicken the object represented by the voxels to a desired extent whilst preserving the colours of the source object; wherein the propagating of the colour values includes specifying a kernel of pixels centered on a pixel representing the surface of the object, and applying the colour value of the pixel representing the surface of the object to pixels inside the kernel  (e.g. a shell of voxels representing the visible surface (i.e. a kernel) of the virtual environment is built up by projecting the colour data of the image pixels in each image to x,y,z positions in the shared virtual modelling space by adding adjacent (neighboring) voxels to each surface voxel on the side opposite to the side(s) from which they were projected into the shared virtual modelling space (i.e. on the inside or underside of the shell), for example).

Regarding claim 4, claim 3 is incorporated and Bigos discloses the method, wherein the colour value is applied from the pixel representing the surface of the object to a neighbouring pixel in one of an x-direction or a y-direction, and from the neighbouring pixel to a next neighbouring pixel arranged in the other of the x-direction or the y-direction to the arranged pixels (Par. [090-111]: identifying the surface position of a rendered pixel within each captured image can be made with respect to a 3D origin… origin for the render of the target object in isolation), thereby generating a consistent representation of the pixel over potentially multiple renders… pixels from each image will be positioned within the shared virtual modelling space at their correct position in 3D on the surface of a virtual object… pixels are two dimensional objects. Consequently in an embodiment of the present invention, when a pixel from an image is projected to a position xi, yj, zk in the shared virtual modelling space, in fact a voxel (a typically cubic 3-dimensional pixel) is created at that position, and the colour information associated with the projected pixel is used as the colour information for the voxel… The effect is that a shell of voxels representing the visible surface of the virtual environment is built up by projecting the colour data of the image pixels in each image to x,y,z positions in the shared virtual modelling space… representation is a voxel model of the surface of the target object(s) to be printed. As can be seen from a comparison of FIGS. 8A and 8B, typically the voxel resolution is lower than the render resolution, so that plural pixels in a rendered surface will map to a corresponding voxel in the voxel model… The voxel resolution may optionally be selected to correspond to the voxel resolution of the 3D printer that is to be used… As was noted previously, typically the voxel resolution is lower than the rendered pixel resolution, meaning that potentially multiple (and variable) numbers of pixels may map to a corresponding voxel in any given render… based upon the model size and an assumed or user-set scale, the centre point of the model can be calculated and the viewpoints can be distributed around it; Par. [0138-141]: treating the 3D surface geometry now as a shell of voxels to be printed, the shell can be extruded to a predetermined thickness. The extrusion may be performed by adding adjacent voxels to each surface voxel on the side opposite to the side(s) from which they were projected into the shared virtual modelling space (i.e. on the inside or underside of the shell). The number of voxels added may be the lesser of Y voxels or the number needed to reach an opposite existing surface of an object. Y may be chosen to result in a thickness responsive to the weight and strength of the material being used to print the model… model is then sent to a 3D printer driver, which slices the model into layers from the bottom up. These layers are then successively printed by the 3D printer; Par. [0184-188]: a point on the flag a voxel needs to represent different colours on different sides based on the direction of the surface normal of the point being added from the flag. Hence the example voxel in FIG. 14A illustrates two points whose positions are identical but which have different normals and colours (i.e. red facing in one direction and blue facing in the opposite direction). It will be appreciated that the normal on the flag itself may be at an arbitrary vector, but this can be mapped to one of the six faces of the voxel cube for example by transposing the vector to an origin at the centre of the cube and determining from which face the vector exits the cube… when a first point is added to a voxel, all the faces of the voxel take that colour. This simply ensures a texture/colour exists for all sides of the voxel, given that in may not yet be known which sides of the voxel will be exposed to the surface of the 3D printed model… If the voxel representation is of a lower resolution than the point cloud representation, it is possible to have two points within the volume of the voxel whose normals both indicate the same face of the voxel; in this case, an average of the colours for a given face may be calculated, or one of the colour values may be discarded… Given the above voxel representation of coincident points in the point cloud, it is then possible to thicken the object represented by the voxels to a desired extent whilst preserving the colours of the source object; wherein the colour value is applied from the pixel representing the surface of the object to a neighbouring pixel in one of an x-direction or a y-direction, and from the neighbouring pixel to a next neighbouring pixel arranged in the other of the x-direction or the y-direction to the arranged pixels  (e.g. a shell of voxels representing the visible surface of the virtual environment is built up by projecting the colour data of the image pixels in each image to x,y,z positions in the shared virtual modelling space by adding adjacent (neighboring) voxels to each surface voxel on the side opposite to the side(s) from which they were projected into the shared virtual modelling space (i.e. on the inside or underside of the shell), for example).

Regarding claim 5, claim 3 is incorporated and Bigos discloses the method, wherein the kernel includes one of: 
a circular group of pixels or a square group of pixels (Par. [090-111]: identifying the surface position of a rendered pixel within each captured image can be made with respect to a 3D origin… origin for the render of the target object in isolation), thereby generating a consistent representation of the pixel over potentially multiple renders… pixels from each image will be positioned within the shared virtual modelling space at their correct position in 3D on the surface of a virtual object… pixels are two dimensional objects. Consequently in an embodiment of the present invention, when a pixel from an image is projected to a position xi, yj, zk in the shared virtual modelling space, in fact a voxel (a typically cubic 3-dimensional pixel) is created at that position, and the colour information associated with the projected pixel is used as the colour information for the voxel… The effect is that a shell of voxels representing the visible surface of the virtual environment is built up by projecting the colour data of the image pixels in each image to x,y,z positions in the shared virtual modelling space… representation is a voxel model of the surface of the target object(s) to be printed. As can be seen from a comparison of FIGS. 8A and 8B, typically the voxel resolution is lower than the render resolution, so that plural pixels in a rendered surface will map to a corresponding voxel in the voxel model… The voxel resolution may optionally be selected to correspond to the voxel resolution of the 3D printer that is to be used… As was noted previously, typically the voxel resolution is lower than the rendered pixel resolution, meaning that potentially multiple (and variable) numbers of pixels may map to a corresponding voxel in any given render… based upon the model size and an assumed or user-set scale, the centre point of the model can be calculated and the viewpoints can be distributed around it; Par. [0184-188]: a point on the flag a voxel needs to represent different colours on different sides based on the direction of the surface normal of the point being added from the flag. Hence the example voxel in FIG. 14A illustrates two points whose positions are identical but which have different normals and colours (i.e. red facing in one direction and blue facing in the opposite direction). It will be appreciated that the normal on the flag itself may be at an arbitrary vector, but this can be mapped to one of the six faces of the voxel cube for example by transposing the vector to an origin at the centre of the cube and determining from which face the vector exits the cube… when a first point is added to a voxel, all the faces of the voxel take that colour. This simply ensures a texture/colour exists for all sides of the voxel, given that in may not yet be known which sides of the voxel will be exposed to the surface of the 3D printed model… If the voxel representation is of a lower resolution than the point cloud representation, it is possible to have two points within the volume of the voxel whose normals both indicate the same face of the voxel; in this case, an average of the colours for a given face may be calculated, or one of the colour values may be discarded… Given the above voxel representation of coincident points in the point cloud, it is then possible to thicken the object represented by the voxels to a desired extent whilst preserving the colours of the source object; wherein the kernel includes one of: a circular group of pixels or a square group of pixels (e.g. a shell of voxels representing the visible surface of the virtual environment (i.e. kernel) is built up, including model sliced single pixel layers from the bottom up, by projecting the colour data of the image pixels in each image to x,y,z positions in the shared virtual modelling space, including each corresponding face of a voxel cube (i.e. a square group of pixels), for example).

Regarding claim 6, claim 1 is incorporated and Bigos discloses the method, further including storing, by at least one processor, pixel information in a transparency information channel of the processed downscaled image (Par. [0223-235]: a model may be printed within a transparent matrix; this may be a perspex or other transparent block, itself constructed from 3D pixels by a printer supplied with a transparent source material. The model of the object is thus encased within a transparent material as it is created. Notably, this is distinct from printing with a transparent material as part of the model itself, for example to create a window or a veneer… a plurality of printing heads, with one or more supplied with a material for the object and/or a dye for a particular 3D pixel, and one supplied with transparent material for the matrix of the block; further including storing, by at least one processor, pixel information in a transparency information channel of the processed downscaled image (e.g. model may be printed within a transparent matrix constructed from 3D pixels (i.e. a transparency information channel of the processed downscaled image) by a printer supplied with a transparent source material, including model which includes low resolution image, as indicated above), for example), the pixel information including information identifying the pixels representing the surface of the object in the processed downscaled image and information identifying the pixels representing the interior of the object in the processed downscaled image (e.g. identified surface position of a rendered pixel (i.e. identifying the pixels representing the surface of the object) and determines the x, z coordinates for each voxel in that layer (i.e. slice of the object from the data), including data of the image pixels in each image to x,y,z positions in the shared virtual modelling space, and the representation is a voxel model of the surface of the target object(s), in which typically the voxel resolution is lower (i.e. downscaled) than the render resolution, so that plural pixels in a rendered surface will map to a corresponding voxel in the voxel model (i.e. the pixel information including information identifying the pixels representing the surface of the object in the processed downscaled image and information identifying the pixels representing the interior of the object in the processed downscaled image), as indicated further above), for example).

Regarding claim 7, claim 1 is incorporated and Bigos discloses the method, further including controlling, by at least one processor, a display unit to display the processed downscaled image (Par. [090-111]: identifying the surface position of a rendered pixel within each captured image can be made with respect to a 3D origin… origin for the render of the target object in isolation), thereby generating a consistent representation of the pixel over potentially multiple renders… pixels from each image will be positioned within the shared virtual modelling space at their correct position in 3D on the surface of a virtual object… pixels are two dimensional objects. Consequently in an embodiment of the present invention, when a pixel from an image is projected to a position xi, yj, zk in the shared virtual modelling space, in fact a voxel (a typically cubic 3-dimensional pixel) is created at that position, and the colour information associated with the projected pixel is used as the colour information for the voxel… The effect is that a shell of voxels representing the visible surface of the virtual environment is built up by projecting the colour data of the image pixels in each image to x,y,z positions in the shared virtual modelling space… representation is a voxel model of the surface of the target object(s) to be printed. As can be seen from a comparison of FIGS. 8A and 8B, typically the voxel resolution is lower than the render resolution, so that plural pixels in a rendered surface will map to a corresponding voxel in the voxel model… The voxel resolution may optionally be selected to correspond to the voxel resolution of the 3D printer that is to be used… As was noted previously, typically the voxel resolution is lower than the rendered pixel resolution, meaning that potentially multiple (and variable) numbers of pixels may map to a corresponding voxel in any given render… based upon the model size and an assumed or user-set scale, the centre point of the model can be calculated and the viewpoints can be distributed around it; Par. [0056-77]: printer driver itself is a software module in a computer-aided design system that receives model geometry describing the 3D model. The printer driver then generates thin slices of the 3D model one voxel thick for each layer in the y direction, and determines the x, z coordinates for each voxel in that layer… the digital 3D model is rebuilt as a physical model by the 3D printer… The final rendered image is then presented to the user, typically via a 2D or 3D television or via a head mounted display; further including controlling, by at least one processor, a display unit to display the processed downscaled image (e.g. the digital 3D model is rebuilt as a physical model by the 3D printer and the final rendered image is then presented to the user, typically via a 2D or 3D television or via a head mounted display, including voxel representation is of a lower resolution (i.e. downscaled image), as indicated above), for example)

Regarding claim 8, is an apparatus claim which recites similar feature limitations as method claim 1 and is hereby rejected as applied to the method claim 1 above.

Regarding claim 9, claim 8 is incorporated and is an apparatus claim which recites similar feature limitations as method claim 2 and is hereby rejected as applied to the method claim 2 above.

Regarding claim 10, claim 9 is incorporated and is an apparatus claim which recites similar feature limitations as method claim 3 and is hereby rejected as applied to the method claim 3 above.

Regarding claim 11, claim 8 is incorporated and is an apparatus claim which recites similar feature limitations as method claim 4 and is hereby rejected as applied to the method claim 4 above.

Regarding claim 12, claim 8 is incorporated and is an apparatus claim which recites similar feature limitations as method claim 6 and is hereby rejected as applied to the method claim 6 above.

Regarding claim 13, claim 8 is incorporated and is an apparatus claim which recites similar feature limitations as method claim 7 and is hereby rejected as applied to the method claim 7 above.

Regarding claim 14, is a computer readable medium claim which recites similar feature limitations as method claim 1 when executed and is hereby rejected as applied to the method claim 1 above.

Regarding claim 15, claim 14 is incorporated and is a computer readable medium claim which recites similar feature limitations as method claim 7 when executed and is hereby rejected as applied to the method claim 7 above.

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUILLERMO RIVERA-MARTINEZ whose telephone number is 571-272-4979. The examiner can normally be reached on Monday-Friday (8am - 5pm Eastern Time). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GUILLERMO M RIVERA-MARTINEZ/           Primary Examiner, Art Unit 2668